









FIRST AMENDMENT TO EMPLOYMENT AGREEMENT


This First Amendment to Employment Agreement (this “Amendment”) is by and
between Umpqua Bank (“Umpqua”) and Tory Nixon (“Officer”), and is dated
effective as of December 31, 2017.


1.    AMENDMENT. The purpose of this Amendment is to amend certain provisions of
that certain Employment Agreement with the Officer dated effective as of
November 23, 2015 (the “Agreement”) related to change in control and severance
benefits.


2.    SEVERANCE BENEFIT. Section 9 of the Agreement is amended to read as
follows:


“9.    SEVERANCE BENEFIT. In the event of Termination Without Cause or
Termination for Good Reason, in addition to receiving Earned Compensation,
Officer will receive a severance benefit equal to the greater of: (i) nine
months Base Salary, based on Officer’s Base Salary just prior to termination and
(ii) two weeks Base Salary for every year of employment with Umpqua (the
“Severance Benefit”). Subject to Section 12.3 below, the Severance Benefit shall
be paid in equal installments over the number of months of continued Base
Salary, starting on the next regular payday following termination. Receipt of
the Severance Benefit is conditioned on Officer having executed the Separation
and Release Agreement, in substantially the form attached hereto as Exhibit A
(the “Separation Agreement”) and the revocation period having expired without
Officer having revoked the Separation Agreement. Receipt and continued receipt
of the Severance Benefit is further conditioned on Officer not being in
violation of any material term of this Agreement or in violation of any material
term of the Separation Agreement. Officer shall not be required to mitigate the
amount of any payments under this Section (whether by seeking new employment or
otherwise) and no such payment shall be reduced by earnings that Officer may
receive from any other source.


3.    CHANGE IN CONTROL BENEFIT. Section 10 of the Agreement is amended to read
as follows:


“10.    CHANGE IN CONTROL BENEFIT. After announcement of a proposed Change in
Control and for a period continuing for one year following the Change in
Control, in the event of Termination Without Cause or Termination For Good
Reason, instead of receiving the Severance Benefit set forth in Section 9 above,
Officer shall be entitled to receive 24 months Base Salary, based on Officer’s
Base Salary just prior to the termination of employment, as well as 200% of the
incentive compensation Officer received for services performed in the previous
year (the aforementioned Base Salary and incentive are collectively referred to
as the “Change in Control Benefit”). Subject to Section 12.3 below, the Change
in Control Benefit shall be paid in equal installments over the number of months
of continued Base Salary, starting on the next regular payday following
termination. Receipt of the Change in Control Benefit is conditioned on Officer
having executed the Separation Agreement in substantially the form attached
hereto as Exhibit A and the revocation period having expired without Officer
having revoked the Separation Agreement. Receipt and continued receipt of the
Change in Control Benefit is further conditioned on Officer not being in
violation of any material term of this Agreement or in violation of any material
term of the Separation Agreement. Officer shall not be required to mitigate the
amount of any payments under this Section (whether by seeking new employment or
otherwise) and no such payment shall be reduced by earnings that Officer may
receive from any other source, provided,





--------------------------------------------------------------------------------





however, that the provisions of Section 14.2 related to forfeiture of payments
under certain circumstances remain applicable.”


4.    DEFEND TRADE SECRETS ACT OF 2016. The following provision is added to
Section 17 of the Agreement:


“NOTICE OF IMMUNITY UNDER THE ECONOMIC ESPIONAGE ACT OF 1996, AS AMENDED BY THE
DEFEND TRADE SECRETS ACT OF 2016: Notwithstanding any other provision of this
Agreement: (A) Officer will not be held criminally or civilly liable under any
federal or state trade secret law for any disclosure of a trade secret that is
made: (1) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney and solely for the purpose of
reporting or investigating a suspected violation of law; or (2) in a complaint
or other document that is filed under seal in a lawsuit or other proceeding; and
(B) if Officer files a lawsuit for retaliation by Umpqua for reporting a
suspected violation of law, Officer may disclose Umpqua’s trade secrets to
Officer’s attorney and use the trade secret information in the court proceeding
if Officer (1) files any document containing the trade secret under seal; and
(2) does not disclose the trade secret, except pursuant to court order.”


5.    EFFECT OF AMENDMENT. Except as specifically set forth in this Amendment,
the Agreement shall continue in full force and effect. Terms not otherwise
defined in this Amendment shall have the meanings set forth in the Employment
Agreement. This Amendment shall not be construed against any party by reason of
the drafting or preparation hereof.


6.    ADVICE OF COUNSEL; INTERPRETATION. Officer acknowledges that, in executing
this Amendment, Officer has had the opportunity to seek the advice of
independent legal counsel and has read and understood all of the terms and
provisions of this Amendment.


UMPQUA HOLDINGS CORPORATION
UMPQUA BANK




By:    /s/ Cort O’Haver        
    Cort O’Haver, Chief Executive Officer


OFFICER


                    
/s/ Tory Nixon            
Tory Nixon





